708 S.E.2d 396 (2011)
STATE of North Carolina
v.
Thomas Lee BRENNAN.
No. 211PA10.
Supreme Court of North Carolina.
April 7, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Jon W. Myers, Lexington, for Brennan, Thomas Lee.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Michael Bonfoey, District Attorney, for State.

ORDER
Upon consideration of the petition filed by State of NC on the 20th of May 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of April 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).